Citation Nr: 1428390	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for right lower extremity varicose veins.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

In April 2014, prior to the promulgation of a Board decision in the matters of service connection for bilateral hearing loss and tinnitus and the ratings for right lower extremity varicose veins, hemorrhoids, and residuals of right knee injury, the Veteran requested a withdrawal of his appeal in the matters.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for bilateral hearing loss and tinnitus and increased ratings for right lower extremity varicose veins, hemorrhoids, and residuals of a right knee injury; the Board has no further jurisdiction to consider an appeal in the matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in these matters, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on these claims is not necessary.   The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated April 1, 2014 (received at the RO April 11, 2014 and thereafter forwarded to the Board), the Veteran requested withdrawal of his claims seeking service connection for bilateral hearing loss and tinnitus and increased ratings for right lower extremity varicose veins, hemorrhoids, and residuals of a right knee injury.  Specifically, in pertinent part, he stated:

"I recently received an update from your office in which you made a decision regarding my appeal.  In light of that local decision being made in my favor, I am withdrawing my request for an appeal to the Board of Veterans' Appeals."

As the Veteran has requested withdrawal of his appeal seeking service connection for bilateral hearing loss and tinnitus and increased ratings for right lower extremity varicose veins, hemorrhoids, and residuals of a right knee injury, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in these matters.


ORDER

The appeal seeking service connection for bilateral hearing loss and tinnitus and increased ratings for right lower extremity varicose veins, hemorrhoids, and residuals of right knee injury is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


